 

Exhibit 10.35

 

[g201503112048387724469.jpg]

NOTICE OF GRANT OF RESTRICTED STOCK UNIT

(Time-Based)

Pursuant to the terms and conditions of the Parsley Energy, Inc. 2014 Long Term
Incentive Plan, attached as Appendix A (the “Plan”), and the associated
Restricted Stock Unit Agreement, attached as Appendix B (the “Agreement”), you
are hereby granted an award to receive the number of Restricted Stock Units set
forth below whereby each Restricted Stock Unit represents the right to receive
one share of Stock, plus rights to certain Dividend Equivalents described in
Section 3 of the Agreement, subject to certain restrictions thereon, and under
the terms and conditions set forth below, in the Agreement, and in the Plan (the
“Restricted Stock Units”).  Capitalized terms used but not defined herein shall
have the meanings set forth in the Plan.

 

Grantee:

______________________

 

 

Date of Grant:

________________ (“Date of Grant”)

 

 

Number of Restricted Stock Units:

____________

 

 

Vesting Schedule:

The restrictions on all of the Restricted Stock Units granted pursuant to the
Agreement will expire, the Restricted Stock Units will vest, and Stock will
become issuable with respect to the Restricted Stock Units, as set forth in
Section 5 and Section 6 of the Agreement (which Stock will be transferable when
issued and nonforfeitable) as follows:  [_______________]; provided, however,
that such restrictions will expire on such dates only if you remain in the
employ of or a service provider to the Company or its Subsidiaries continuously
from the Date of Grant through the applicable vesting date, except as otherwise
provided in Section 7 of the Agreement.

You and the Company hereby acknowledge receipt of the Restricted Stock Units
issued on the Date of Grant indicated above, which have been granted under the
terms and conditions contained herein and in the Plan and the Agreement.

You acknowledge and agree that (a) you are not relying upon any written or oral
statement or representation of the Company, its affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with your execution
of this Notice of Grant of Restricted Stock Units and your receipt and holding
of and the vesting of the Restricted Stock Units, and (b) in deciding to enter
into this Agreement, you are relying on your own judgment and the judgment of
the professionals of your choice with whom you have consulted.  You hereby
release, acquit and forever discharge the Company Parties from all actions,
causes of actions, suits, debts, obligations, liabilities, claims, damages,
losses, costs and expenses of any nature whatsoever, known or unknown, on
account of, arising out of, or in any way related to the tax effects associated
with your execution of the Agreement and your receipt and holding of and the
vesting of the Restricted Stock Units.

In addition, you are consenting to receive documents from the Company and any
plan administrator by means of electronic delivery, provided that such delivery
complies with the rules, regulations, and guidance issued by the Securities and
Exchange Commission and any other applicable government agency.  This consent
shall be effective for the entire time that you are a participant in the Plan.

You further acknowledge receipt of a copy of the Plan and the Agreement and
agree to all of the terms and conditions of the Plan and the Agreement which are
incorporated herein by reference.  

 

Attachments:

Appendix A – Parsley Energy, Inc. 2014 Long Term Incentive Plan

 

Appendix B – Restricted Stock Unit Agreement

 

 

 

1

--------------------------------------------------------------------------------

 

Appendix A

Parsley Energy, Inc. 2014 Long Term Incentive Plan

 

 

 

 

--------------------------------------------------------------------------------

 

Appendix B

Restricted Stock Unit Agreement

 

 